DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been rejected in this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without a practical application and significantly more.
The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).  Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 is directed toward a method (process), claim 13 is directed to a computer system (machine), claim 20 is directed to a non-transitory computer-readable storage media (manufacture), which all fall within one of the four statutory categories.  Thus, claims 1-20 are directed to a statutory category under Step 1.

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 13 and 20 for the same abstract features, is provided below with the underlined limitations emphasized that correspond to the abstract ideas of the claimed invention:
Claim 1 (also Claims 13 & 20).  A method comprising: 
(a) determining a set of similarity scores between pairs of skills in a set of skills based on occurrences of the set of skills in a set of documents; 
(b) determining, by one or more computer systems based on the set of similarity scores, a first subset of the skills that is similar to a first skill and a second subset of the skills that is similar to a second skill;
(c) calculating, by the one or more computer systems, a first/second normalized similarity score between the first and second skills based on a first/second subset of the similarity scores between the first/second skill and the first/second subset of the skills; 
(d) determining, by the one or more computer systems, a sequence of the first and second skills based on a comparison of the first and second normalized similarity scores; and
(e) storing the sequence in association with the first and second skills.

As the underlined claim limitations above demonstrate, independent claims 1, 13 and 20 are directed to the abstract idea pertaining to career planning and employment field for determining a sequence of skills needed to improve job searching and placement.  
The Specification consistent with the claims above, emphasizes [0011] “The skill sequence may be used to guide the acquisition of skills through education, employment, training”, “[0014] The sequences may then be used to generate or validate course curricula for various fields of studies, recommend skills to learn or develop for various professions or job changes, identify a core set of "foundational" skills that are needed to learn or develop other skills”, and  [0015] “In turn, orderings of skills represented by the sequences can be used to generate recommendations and/or insights related to career planning, educational development, self-study, and/or professional training. Job seekers, recruiters, instructors, schools, educational technology products, employment products, recruiting products, and/or other entities involved in developing and/or using skills can use the recommendations and/or insights to improve skills-based job searches, job placement, and/or education.”  Thus, identifying a sequence of skills needed to improve job searching and placement according to the Specification is a business problem being addressed by the claimed invention.  
The recited claim limitations (a)-(d) encompass gathering information from documents and determining the similarity scores between a pair of skills and determining a sequence of skills to provide insight related to career planning, educational development, self-study, and/or professional training, which fall within “Certain Methods of Organizing Human Activities” grouping of abstract ideas since steps (a)-(e) relate to managing personal behavior/relationships or interactions and/or following certain rules/instructions for job application processing.  See MPEP §2106.04(a)(2)(II). 
Alternately, the recited limitations (a)-(d) can be considered as a mental process abstract idea category as they related to gathering and analyzing skill similarity information based on observation, evaluation, judgement and opinion, for instance, with the aid of pen & paper.  The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category. See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016). The focus of the claims are on “selecting certain information, analyzing it, and reporting or displaying the results of the analysis. That is all abstract.” (SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1167 (Fed. Cir. 2018)). See also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) where collecting information, analyzing it, and displaying results from certain results of the collection and analysis was held to be an abstract idea.  The recited steps (a)-(d) do not involve any activities that cannot be practically accomplished by the human mind by evaluating the skills set and performing judgement or calculations of similarities between sets of skills and scoring the skill by human judgement and/or via pen & paper.  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. The Courts have established that even if the recitation of generic computer components are present, the claim can still be considered a mental process if it covers performance in the mind using observation, evaluation, and judgment and/or utilizing pen & paper, as is the case here. See CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371 (Fed. Cir. 2011) (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson”).
Dependent claims 2-12 and 14-19 merely reiterate the same abstract ideas with further embellishments, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above, for independent claims 1 and 13.

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-20 fail to integrate the abstract idea into a practical application.  Claims 1, 13 and 20 include the following [underlined] identified additional elements which do not amount to a practical application:
A method [claim 1], system [claim 13] comprising one or more processors, memory storing instructions executed by the one or more processors, and non-transitory computer readable storage medium [claim 20] comprising: 
(a) determining a set of similarity scores between pairs of skills in a set of skills based on occurrences of the set of skills in a set of documents; 
(b) determining, by one or more computer systems based on the set of similarity scores, a first subset of the skills that is similar to a first skill and a second subset of the skills that is similar to a second skill;
(c) calculating, by the one or more computer systems, a first/second normalized similarity score between the first and second skills based on a first/second subset of the similarity scores between the first/second skill and the first/second subset of the skills; 
(d) determining, by the one or more computer systems, a sequence of the first and second skills based on a comparison of the first and second normalized similarity scores; and
(e) storing the sequence in association with the first and second skills.

The underlined additional elements of the limitations recited above in independent claims 1, 13 and 20 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps (a)-(e) performed by the computer require any specialized computer hardware or particular machine, or invoke any inventive programming. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality.  In this case, the claims merely involve automated steps (a)-(e) executed “by the computer system” generically and, “one or more processors, memory and non-transitory computer readable medium storing instructions when executed by the one or more processors,” at a high-level of generality with no technical improvement to the functioning of the computer elements or processor itself.  See also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”). 
The additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field.  See MPEP §2106.05(a & e).  Furthermore, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” See FairWarning, 839 F.3d at 1098. 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)). 
At best, the additional elements merely pertain to using the computer a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and identifying information and storing information) such that it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). 
Alternately, the step (e) of storing sequence information, is considered to be mere data gathering, transmitting and data storing, which is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and storing data by the computer is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims 2-12 and 14-19 reiterate the same abstract ideas using the same additional elements as recited above, without imposing any meaningful limits or any further practical application.  Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea, and fail to integrate the judicial exception into any practical application.

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-20 do not amount to significantly more than the abstract idea.  The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than generally linking the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Additionally, re-evaluating the insignificant step (e) storing sequence information, as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicated that receipt, storage and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (data gathering and displaying are well-understood, routine, and conventional activities).
Dependent claims 2-12 and 14-19 reiterate the same abstract ideas using the same additional elements as recited above, without imposing any meaningful limits or any further practical application.  
Additionally, the Specification describes the additional computer system in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components.  The functions performed by the claimed generic computer system and/or processor, are purely conventional. The claimed generic elements individually operate in their ordinary and conventional capacities to perform the well-understood, routine, and conventional functions of receiving data, calculating/determining data, generating data in response to the determining, and storing data based on the results of the determinations. See also Elec. Power Grp., 830 F.3d at 1355 (gathering, sending, monitoring, analyzing, selecting, and presenting information does not transform the abstract process into a patent eligible invention); Alice, 573 U.S. at 226 (“Nearly every computer will include a ‘communications controller’ and ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”).  
Alternately, in view of Berkheimer v. HP, Inc., it is noted that if a specification describes additional elements “in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” this can demonstrate that the elements are well understood, routine, and conventional.  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing and storing information. Indeed, the Federal Circuit, in accordance with Alice, has “repeatedly recognized the absence of a genuine dispute as to eligibility” where claims have been defended as involving an inventive concept based “merely on the idea of using existing computers or the Internet to carry out conventional processes, with no alteration of computer functionality.” Berkheimer, 890 F.3d at 1373.
Considered as an ordered combination, the additional elements add nothing that is not already present when the steps are considered separately. The sequence of receiving data, calculating/determining data, generating score data in response to the determining, and storing data based on the results of determination, is equally generic and conventional or otherwise held to be abstract. See Elec. Power Grp., 830 F.3d at 1354– 56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); Bozeman, 955 F.3d at 980–91 (holding that sequence of receiving, storing, receiving, and determining data and sending data based on the results of the determining did not transform the abstract idea into a patent-eligible invention).
Thus, after considering all claim elements, both individually and as an ordered combination, it has been determined that the claim as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature SHALABY (W. Shalaby et al., "Help me find a job: A graph-based approach for job recommendation at scale," 2017 IEEE International Conference on Big Data (Big Data), 2017, pp. 1544-1553, doi: 10.1109/BigData.2017.8258088) in view of NAIR (US 20180330331). 
Regarding Claims 1, 13 & 20, 
SHALABY discloses:
A method [claim 1], system [claim 13] comprising one or more processors, memory and non-transitory computer-readable medium [claim 20] storing instructions that when executed by a computer (Abstract: A scalable item-based recommendation computer system for online job recommendations, pg. 1549: The GBR system is implemented as a graph-based recommendation model using Apache Spark’s (computer processing system) GraphX framework. The jobs data is stored in Hive databases (memory) which makes it convenient to interface with Spark. Through SparkSQL (instructions), we process the data and store the results in the shape of aggregated score tuples) comprising
determining a set of similarity scores between pairs of skills in a set of skills based on occurrences of the set of skills in a set of documents (pg. 1546:  Jobs represent nodes and edges represent various similarity scores between pairs of jobs (skills)…the similarity scores are computed from multiple data sources, resumes and jobs content, pg. 1547: For each job pair, two similarity scores pˆa and pˆc are calculated… we densify the graph by creating an edge representing a content-based similarity scores between pairs of jobs (skills), see also Figures 1 & 2);
calculating a first/second normalized similarity scores between the first and second skills based on a first/second subset of the similarity scores between the first/second skill and the first/second subset of the skills (pg. 1546: Information extraction from resumes and job descriptions involve text mining, skill normalization, and developing similarity metrics for matching jobs and candidate profiles, pg. 1547: After we obtain the embedding vectors vi, vj for jobs i, j respectively, we compute the embedding-based cosine similarity score between them as in equation 3.  Pointwise Mutual Information (PMI) normalizes the correlation scores…We compute for each job pair (i, j) a variant of PMI called PMI2 as in equation 2…As with MLE, we obtain, for each job pair, two normalized scores pmi2a and pmi2c);
determining a sequence of the first and second skills based on a comparison of the first and second normalized similarity scores (pg. 1547: we densify the graph by creating an edge representing a content-based similarity score between pairs of jobs using their descriptions through a Deep Learning Matcher (DLM). DLM works by training a neural network to generate a distributed representation of each job (a.k.a. embeddings) using its description. Typically a job description includes the job title, required and favorable skills, qualifications, experience, location, and employer information. After we obtain the embedding vectors vi, vj for jobs i, j respectively, we compute the embedding-based cosine similarity score between them as in equation 3, pg. 1548: Score Aggregation After computing all similarity scores from behavioral and content-based data sources. We create a single aggregated edge between pairs of nodes (jobs) representing the weighted aggregate correlation score using equation 4… Ranking the relevant active jobs for the users by taking into account their activity and their skills from their resumes… recommend their highest similar jobs according to the aggregated score tuples generated by the GBR system, pg. 1552: A multigraph of jobs connected by similarity edges which are tailored to capture their full relationship based on users behavior as well as jobs content, see also Figs. 1-4) 

    PNG
    media_image1.png
    357
    548
    media_image1.png
    Greyscale

storing the sequence in association with the first and second skills (pg. 1549: The jobs data is stored in Hive databases which makes it convenient to interface with Spark. Through SparkSQL, we process the data and store the results in the shape of aggregated score tuples).
Although Shalaby discloses all of the limitations above, it may not specify verbatim computer hardware components explicitly being implemented, and determining a first and second subset of the skills similar to a first and second skill.
Nonetheless, Nair in the same field of endeavor of determining similarity between skills, specifically discloses: 

    PNG
    media_image2.png
    696
    924
    media_image2.png
    Greyscale


one or more processors, memory and non-transitory computer-readable medium storing instructions that when executed by a computer ([0003] a device may include one or more processors, [0034] FIG. 3 is a diagram of example components of a device 300. Device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370, [0005] a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors, cause the one or more processors, see also Fig.1 and [0039]);
determining a first subset of the skills that is similar to a first skill and a second subset of the skills that is similar to a second skill (Fig. 1 and 0055] identify a subset of nodes (e.g., skills) of the skill network, [0005] a set of nodes representing the set of skills and a set of edges representing the first order relationships between skills of the set of skills.  The entity may be associated with a first subset of skills. The role may be associated with a second subset of skills, including at least one skill similarity to a corresponding at least one skill of the first or second subset of skills, for example, [0057] role analysis platform 220 may determine that a particular job at the organization requires a first set of skills (e.g., “Java”, “HTML5”, and “Hadoop”) and that a candidate profile on a resume website indicates that a candidate possesses a second set of skills (e.g., “Java”, “CSS”, and “MongoDB”) that is at least partially different from the first set of skills. In this case, role analysis platform 220 may determine a direct match for a first skill (e.g., “Java” being in both the first set of skills and the second set of skills), a first order match for a second skill (e.g., “HTML5” and “CSS” being associated with a threshold similarity score), and a second order match for a third skill, [0059] based on the critical node analysis identifying a subset of skills that are critical for connecting other skills (e.g., a subset of skills most likely to be included in a shortest path between pairs of skills).

	Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify Shalaby to incorporate determining a first subset of the skills that is similar to a first skill and a second subset of the skills that is similar to a second skill as taught by Nair along with implementing the claimed computer components.  One of ordinary skill in the art would have been motivated to include the features of Nair for the benefit of “

Regarding Claims 2 & 14,
Modified Shalaby discloses claim 1 and 13 as recited above. Shalaby further discloses wherein determining the set of similarity scores between the pairs of skills in the set of skills based on occurrences of the set of skills in the set of documents comprises: 
creating a word embedding model from the set of documents and calculating the set of similarity scores based on embeddings of the pairs of skills produced by the word embedding model (pg. 1547: Deep learning matcher (DLM) works by training a neural network to generate a distributed representation of each job (a.k.a. embeddings) using its description. Typically a job description includes the job title, required and favorable skills, qualifications, experience, location, and employer information. After we obtain the embedding vectors vi, vj for jobs i, j respectively, we compute the embedding-based cosine similarity score between them as in equation 3, pg. 1546: we allow multiple edges between the nodes and compute an aggregated asymmetric association score based on job contents, applications to capture the popularity of jobs as well as their content and interaction similarities, pg. 1552: mapping the nodes of the graph (the jobs) to an embedding space that captures the behavioral pattern as well, since the context of the nodes is well-defined (in our case, it is the co-apps and the co-clicks), and then use this embedding to calculate the similarity between any two nodes to enrich the graph even further. This is a straightforward extension of the word2vec approach, pg. 1551: Based on the job description, the DLM module learns its embedding vector which can be readily used to find similar jobs content-wise).

Regarding Claim 3,  Modified Shalaby discloses claim 2 as recited above. Shalaby further discloses wherein the documents comprise at least one of:  an online network profile; a job; an article; a syllabus; a curriculum; and a course list (pg. 1546: We compute the similarity scores from multiple data sources that capture users behavior as well as resumes and jobs content (Figures 1 & 2).

Regarding Claim 4, Modified Shalaby discloses claim 2 as recited above.  Shalaby further discloses wherein the set of similarity scores comprise a cosine similarity between a first embedding produced by the word embedding model and a second embedding produced by the word embedding model (pg. 1547: After we obtain the embedding vectors vi, vj for jobs i, j respectively, we compute the embedding-based cosine similarity score between them as in equation 3).

Regarding Claims 5 & 15, Modified Shalaby discloses claims 1 & 13 as recited above.  Shalaby further discloses validating the sequence based on additional analysis associated with the set of documents (pg. 1549: The parameters of the aggregated scores equation, the DLM cutoff γ, the activity score re-ranking heuristic, and re-ranking parameters of the recommended jobs were all tuned empirically through multiple rounds of trial and error… validate rounds of recommendations for jobs obtained via different combination of these parameters. Combinations of entire signals were also considered to make sure no over-engineering was done, i.e., evaluating recommendations based on co-apps only, co-clicks only, DLM similarity only, as well as all their combination, pg. 1550: empirically evaluated samples of the aggregate score tuples of paired jobs resulting from augmenting the jobs’ behavioral co-statistics with DLM similarities…validated the highest 50 jobs with which they got paired according to the GBR aggregate scores. For a typical job and 50 jobs paired with it: 43 would turn out to be very relevant matches, see also Figs. 3-4).

Regarding Claim 6,
Modified Shalaby discloses claim 5, as recited above.  Shalaby further discloses wherein the additional analysis comprises at least one of: a first analysis of a first cohort that possesses only the first skill and a second cohort that possesses only the second skill; and a second analysis of changes to the documents over time (pg. 1547: when new jobs and/or new users are introduced to the recommendation pool, we alleviate these problems using content-based features extracted from both job descriptions and user resumes, pg. 1549: The parameters of the aggregated scores equation, the DLM cutoff γ, the activity score re-ranking heuristic, and re-ranking parameters of the recommended jobs were all tuned empirically through multiple rounds of trial and error… validate rounds of recommendations for jobs obtained via different combination of these parameters. Combinations of entire signals were also considered to make sure no over-engineering was done, i.e., evaluating recommendations based on co-apps only, co-clicks only, DLM similarity only, as well as all their combination, see also Figs. 3-4).

Regarding Claim 7,
Modified Shalaby discloses claim 6, as recited above.  Shalaby further discloses wherein the changes to the documents comprise at least one of: addition of a skill to a profile/a salary increase (pg. 1547: when new jobs and/or new users are introduced to the recommendation pool, we alleviate these problems using content-based features extracted from both job descriptions and user resumes).

Regarding Claims 8 & 16,
Modified Shalaby discloses claims 1 and 13, as recited above, and Shalaby further discloses:  creating a graph comprising the skill sequence and additional skill sequences generated from additional normalized similarity scores between the pairs of skills; and identifying, based on the graph, a third subset of skills that appear first in the skill sequence and the additional skill sequences (pg. 1545: Second, a weighted directed edge (normalized score) is created for every job pair through weighted aggregation of all their association edges.  Third, we model user preferences and generate recommendations using propagation-based search strategies on the graph, pg. 1546: PageRank builds a directed graph as nodes with edges representing the transition probability between nodes, see also Fig. 3-4).

Regarding Claims 9 & 17,
Modified Shalaby discloses claims 1 and 13, as recited above, and Shalaby further discloses wherein determining the first subset of the skills that is similar to the first skill comprises at least one of: 
verifying that the first subset of the similarity scores between the first skill and the first subset of the skills exceeds a threshold; and selecting, based on the first subset of the similarity scores, a pre- specified number of skills that have highest similarity scores with the first skill for inclusion in the first subset of the skills (pg. 1547: we cut off all similarities below threshold γ which we tune empirically. Thus, the content-based similarity edge will be created only between pairs of nodes whose sime ≥ γ, pg. 1548: The aggregated scores of the recommended jobs coming from each source job are multiplied with the respective source job’s activity score, hence re-ranking them in an intuitive manner. This allows for jobs similar to the user’s recent interactions to be at the top, while still not dismissing recommendations based on older interactions, Fig. 3 (b) Extending the recommendations of job 1 to include jobs 3,4, and 5 through 2 and 6).

Regarding Claims 10 & 18, Modified Shalaby discloses claims 1 and 13, as recited above.  Shalaby further discloses wherein calculating the first normalized similarity score and the second normalized similarity score comprises: 
dividing a similarity score between the first and second skills by a first sum of the first subset of the similarity scores to produce the first normalized similarity score; and dividing the similarity score by a second sum of the second subset of the similarity scores to produce the second normalized similarity score (pg. 1546: Information extraction from resumes and job descriptions involve text mining, skill normalization, and developing similarity metrics for matching jobs and candidate profiles, pg. 1547: Pointwise Mutual Information (PMI) normalizes the correlation scores…We compute for each job pair (i, j) a variant of PMI called PMI2 as in equation 2…As with MLE, we obtain, for each job pair, two normalized scores pmi2a and pmi2c . After we obtain the embedding vectors vi, vj for jobs i, j respectively, we compute the embedding-based cosine similarity score between them as in equation 3.  

    PNG
    media_image3.png
    160
    605
    media_image3.png
    Greyscale


Regarding Claims 11 & 19,
Modified Shalaby discloses claims 1 and 18, as recited above.  Shalaby further discloses wherein determining the sequence of the first and second skills based on the comparison of the first and second normalized similarity scores comprises: 
when the first normalized similarity score is greater than the second normalized similarity score, determining that the first skill precedes the second skill in the sequence; and when the second normalized similarity score is greater than the first normalized similarity score, determining that the second skill precedes the first skill in the sequence (pg. 1547: similarity scores between pairs of nodes (jobs) whose score is greater than threshold will be created in the sequence, we cut off all similarities below threshold γ which we tune empirically. Thus, the content-based similarity edge will be created only between pairs of nodes whose sime ≥ γ).

Regarding Claim 12,
Modified Shalaby discloses claim 1 as recited above.  Shalaby further discloses wherein storing the sequence in association with the first and second skills comprises: 
storing a directed edge representing the sequence of the first and second skills (Abstract: Our approach overcomes the major challenges of sparsity and scalability by leveraging a directed graph of jobs connected by multi-edges representing various behavioral and contextual similarity signals, pg. 1545: Second, a weighted directed edge is created for every job pair through weighted aggregation of all their association edges.  Third, we model user preferences and generate recommendations using propagation-based search strategies on the graph, pg. 1546: PageRank builds a directed graph as nodes with edges representing the transition probability between nodes, pg. 1548: corr(i,j) score is asymmetric and is computed in both directions resulting in two directed edges for each pair of jobs i and j).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 20190188742 (Forecasting and estimating substitutability between skills by combining skill similarities. The adjacency of skill similarity may be used to generate one or more skill clusters).
US 20180025322 (Skill-based recommendation of events to users).
US 20180349501 (Embedding user categories using graphs based on similarities).
Relevant Non-Patent Literature:
X. J. S. Ashok, E. -P. Lim and P. K. Prasetyo, "JobSense: A Data-Driven Career Knowledge Exploration Framework and System," 2018 IEEE International Conference on Data Mining Workshops (ICDMW), 2018, pp. 1411-1416, doi: 10.1109/ICDMW.2018.00200.
S. Vasudevan et al., "Estimating Fungibility Between Skills by Combining Skill-Similarities Obtained from Multiple Data Sources," 2017 IEEE International Conference on Data Mining Workshops (ICDMW), 2017, pp. 229-236, doi: 10.1109/ICDMW.2017.36.
Y. Balachander and T. Moh, "Ontology Based Similarity for Information Technology Skills," 2018 IEEE/ACM International Conference on Advances in Social Networks Analysis and Mining (ASONAM), 2018, pp. 302-305, doi: 10.1109/ASONAM.2018.8508726.
S. Choudhary, S. Koul, S. Mishra, A. Thakur and R. Jain, "Collaborative job prediction based on Naïve Bayes Classifier using python platform," 2016 International Conference on Computation System and Information Technology for Sustainable Solutions (CSITSS), 2016, pp. 302-306, doi: 10.1109/CSITSS.2016.7779375.
M. Peran, B. Johnston and P. Srivastava, "Finding Skill Similarity Matrix Utilizing Expert Recommended Skill Clusters," 2018 IEEE International Conference on Big Data (Big Data), 2018, pp. 4142-4147, doi: 10.1109/BigData.2018.8621937.
M. Verma and N. Francis, "On Utility of Temporal Embeddings in Skill Matching," 2017 IEEE International Conference on Data Mining Workshops (ICDMW), 2017, pp. 237-241, doi: 10.1109/ICDMW.2017.37.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's Part-Time work schedule and general availability is typically 9:00 AM - 4:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.
/LAURA YESILDAG/             Examiner, Art Unit 3629